DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/30/2020 has been considered by the examiner.
	
	Claim Objections
Claim 4 is objected to because of the following informalities:  the recitation “the slitting blade is advanced into the optically transmissive elastic material at an angle at an angle with respect to a surface of the sheet” should read “the slitting blade is advanced into the optically transmissive elastic material at an angle with respect to a surface of the sheet”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 6,239,911; herein after “Koike” in related embodiments of FIGS 1-7) in view of Halverson et al. (US PUB 2007/0037929; herein after “Halverson”).	
Koike and Halverson disclose a view angle control sheet comprising a light permeable layer. Therefore, they are analogous art.

	Regarding claim 1, Koike teaches a method of making an angular selective light control sheet material (i.e., method for producing a view angle control sheet, column 4, lines 25-29, shown in FIGS. 1-7), comprising: providing a sheet (1) of an optically transmissive elastic material (i.e., a light permeable polymer layer 5…formed of elastic material polyvinyl chloride, column 3, line 66 to column 4, line 7 and column 5, lines 35-38); providing a slitting blade (2); advancing the slitting blade into the optically transmissive elastic material to a predetermined depth (cracks 4, as shown in FIG. 4, the cracks are formed in parallel along the length and the depth directions of the cracks e.g., deep and narrow cracks, column 3, lines 17-23, also see column 2, lines 19-22, column 4, lines 13-16, 29-42 and column 5, lines 35-38); moving the slitting blade relatively to the sheet of an optically transmissive elastic material along a straight path so as to form a first channel (i.e., The obtained sheet 1 is drawn under tension while the edge of a blade 2 is pressed onto the sheet (moving/advancing the slitting blade relatively to the sheet) so that the sheet is properly folded (FIG. 1) or while a bend 3 is formed on the sheet (FIG. 2) to continuously apply a force sufficient for forming cracks in the sheet. In both cases, a view angle control sheet having cracks 4 (channels) in the direction perpendicular to the drawing direction can be obtained (FIGS. 3 and 4), column 4, lines 38-41); and introducing an opaque material into the first channel (i.e., the cracks 4 (that forms a first channel) contain an additive, the additive may be, for example, a light-absorbing substance (opaque), column 2, lines 34-39).
	Koike teaches all limitations except for explicit teachings of advancing/moving a slitting blade into a optically transmissive elastic material.
	However, in a related field of endeavor Halverson teaches a process for making an LCF, where a patterned tool roll 583 includes a plurality of microstructured projections 584. Pressure applied to the first nip roller 587 serves to control the amount of resin extending between the microstructured projections 584 of patterned tool roll 583 and the optically-transmissive flexible layer 530, allowing control of the thickness of the bottom wall (that is, the land region 229 shown, for example, in FIG. 2B) of the cavities formed by the microstructured projections 584 (para. [0124]-[0125], FIG. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that cavities (channels) formed by the microstructured projections (e.g., blades or the like), as taught by Halverson, for the purpose of having a view angle control sheet with high elasticity, high elongation and excellent processability for controllably ablating thin layers of flexible polymeric films that is capable of transmitting light, or allowing a viewer to observe information, only within a viewing region centered around the normal (perpendicular line) to a surface.

Regarding claim 2, Koike fails to teach removing the slitting blade from the optically transmissive elastic material, moving the slitting blade relatively to the sheet of an optically transmissive elastic material along a direction which perpendicular to the first channel, advancing the slitting blade into the optically transmissive elastic material to the predetermined depth (cracks 4, as shown in FIG. 4, the cracks are formed (inserting and removing the projections) in parallel along the length and the depth directions of the cracks e.g., deep and narrow cracks, column 3, lines 17-23, also see column 2, lines 19-22, column 4, lines 13-16, 29-42 and column 5, lines 35-38), moving the slitting blade relatively to the sheet of an optically transmissive elastic material along a straight path so as to form a second channel which is parallel to the first channel, and introducing the opaque material into the second channel (i.e., the cracks 4 (that forms a second channel) contain an additive, the additive may be, for example, a light-absorbing substance (opaque), column 2, lines 34-39).
Koike teaches all limitations except for explicit teachings of removing the slitting blade from the optically transmissive elastic material, and advancing/moving a slitting blade into a optically transmissive elastic material.
	However, in a related field of endeavor Halverson teaches a process for making an LCF, where a patterned tool roll 583 includes a plurality of microstructured projections 584. Pressure applied to the first nip roller 587 serves to control the amount of resin extending between the microstructured projections 584 of patterned tool roll 583 and the optically-transmissive flexible layer 530, allowing control of the thickness of the bottom wall (that is, the land region 229 shown, for example, in FIG. 2B) of the cavities formed by the microstructured projections 584 (para. [0124]-[0125], FIG. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that cavities (channels) formed by the microstructured projections (e.g., channels are being formed by inserting and removing blades or the like (projections) into the sheet), as taught by Halverson, for the purpose of having a view angle control sheet with high elasticity, high elongation and excellent processability for controllably ablating thin layers of flexible polymeric films that is capable of transmitting light, or allowing a viewer to observe information, only within a viewing region centered around the normal (perpendicular line) to a surface.

Regarding claim 3, Koike teaches heating at least a portion of the sheet of an optically transmissive elastic material to a temperature (i.e., dried by heating to form a light permeable polymer layer having a thickness of 30 µm, column 6, lines 55-60 and column 7, lines 39-41).
Koike fails to teach heating the optically transmissive elastic material is above a glass transition temperature.
However, in a related field of endeavor Halverson teaches an optically-transmissive flexible layer preferably includes a polymer having a glass transition temperature greater than about 70º C (para. [0141]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that heating an optically-transmissive flexible layer with temperature greater than about 70º C, as taught by Halverson such that the optically-transmissive flexible layer retains its physical integrity under the conditions it is exposed to as the resultant cavity array is formed.

Regarding claim 4, Koike fails to teach the slitting blade is advanced into the optically transmissive elastic material at an angle at an angle with respect to a surface of the sheet.
However, in a related field of endeavor Halverson teaches an optically-transmissible flexible layer 530 (for example, a polymeric film) is threaded from an unwind idler 581, over a first nip roller 587, around a portion of the patterned tool roll 583 including microstructured projections 584, around a portion of a second nip roller 588, and onto a rewind idler 582 (para. [0125], FIG. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that an optically-transmissible flexible layer 530 around a portion of the patterned tool roll 583 including microstructured projections 584 at and angle e.g., perpendicular as shown in FIG. 5, as taught by Halverson such that the optically-transmissive flexible layer retains its physical integrity under the conditions it is exposed to as the resultant cavity array is formed.

Regarding claim 5, Koike fails to teach annealing the optically transmissive elastic material at a temperature of at least 50° C.
However, in a related field of endeavor Halverson teaches LCFs can be prepared by molding and ultraviolet curing a polymerizable resin on a polycarbonate substrate (para. [0003]).
Resin Preparations
A urethane-acrylate functional polyether (Poly-1), according to the structure shown below, was prepared.
1000 grams of Terathane 1000 (available from Aldrich) was melted in an oven at 65°C., then added to a five liter, 4-neck round bottom flask equipped with a mechanical stirrer, condenser, N.sub.2 cap, dry air purge, temperature probe, and heating mantle. The temperature was maintained at 65°C. Vacuum was pulled to 100 mm Hg for 30 minutes to dehydrate the material. While stirring and cooling to 45°C., 540.93 grams of Desmodur W (available from Bayer), 2.4391 grams of butylated hydroxytoluene (Aldrich), and 0.10456 grams hydroquinone monomethyl ether (Aldrich) were added.
To this mixture, 0.3835 grams of dibutyltin dilaurate (Aldrich) were added with stirring, and the heating mantle removed. The reaction exothermed to 75°C. and a water/ice bath was used to manage the exotherm to maintain this temperature. The batch reacted for one hour and was allowed to cool overnight (para. [0229]- [0232]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that a polymerizable resin (LFC) was melted in an oven at 65°C and cooling to 45°C or was allowed to cool overnight (annealing), as taught by Halverson such that the optically-transmissive flexible layer retains its physical integrity under the conditions it is exposed to as the resultant cavity array is formed.

Regarding claim 6, Koike teaches laminating a light permeable substrate (6) to a surface of the sheet of an optically transmissive elastic material in which the first channel is formed (i.e., a light permeable polymer layer laminated on a substrate, and cracks can be formed in a light permeable polymer layer laminated on a substrate, column 5, lines 18-20, as shown in FIG. 6).

Regarding claim 8, Koike teaches covering the first channel with a layer of an optically transmissive material (i.e., a light permeable polymer layer (optically transmissive material) laminated (covering) on a substrate, and cracks (channels) can be formed in a light permeable polymer layer laminated on a substrate, column 5, lines 18-20, as shown in FIG. 6).

Regarding claim 9, Koike teaches elongating the sheet of an optically transmissive elastic material in a direction perpendicular to the first channel (i.e., the obtained sheet 1 is drawn under tension (elongated) while the edge of a blade 2 is pressed onto the sheet (perpendicularly) so that the sheet is properly folded, as shown in FIG. 1, column 4, lines 34-36).

Regarding claim 10, Koike fails to teach the slitting blade is of a rotary type.
However, in a related field of endeavor Halverson teaches a process for making an LCF, where a patterned tool roll 583 includes a plurality of microstructured projections 584 (para. [0124], FIG. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that a patterned tool roll(er) (rotary type) includes a plurality of microstructured projections (slitting blades), as taught by Halverson, for the purpose of having a view angle control sheet with high elasticity, high elongation and excellent processability for controllably ablating thin layers of flexible polymeric films.

Regarding claim 15, Koike teaches said opaque material comprises an adhesive component (i.e., a resin material (e.g., an adhesive component), column 6, lines 34-39).

Regarding claim 16, Koike teaches said opaque material comprises a dark or colored pigment, dye or ink (i.e., a black pigment or dye, column 6, lines 14-27).

Regarding claim 17, Koike teaches said opaque material comprises high refractive index particles (i.e., silica, metal powders such as aluminum powder  (contain high refractive index particles), may also be introduced into the cracks, column 6, lines 28-33).

Regarding claim 18, Koike as set forth in claim 1 above further teaches a method of making an angular selective light control sheet material (i.e., method for producing a view angle control sheet, column 4, lines 25-29, shown in FIGS. 1-7), comprising: providing a sheet (1) of an optically transmissive elastic material (i.e., a light permeable polymer layer 5…formed of elastic material polyvinyl chloride, column 3, line 66 to column 4, line 7 and column 5, lines 35-38); providing a slitting blade (2); advancing the slitting blade into the optically transmissive elastic material to a predetermined depth; moving the slitting blade relatively to the sheet of an optically transmissive elastic material along a straight or curvilinear path so as to form a channel in the optically transmissive elastic material (i.e., The obtained sheet 1 is drawn under tension while the edge of a blade 2 is pressed onto the sheet (moving/advancing the slitting blade relatively to the sheet) so that the sheet is properly folded (in a straight or curvilinear path, as shown in FIGS. 1-2) or while a bend 3 is formed (on the sheet (FIG. 2) to continuously apply a force sufficient for forming cracks (channel) in the sheet. In both cases, a view angle control sheet having cracks 4 (channels) in the direction perpendicular to the drawing direction can be obtained (FIGS. 3 and 4), column 4, lines 38-41); removing the slitting blade from the optically transmissive elastic material (cracks 4, as shown in FIG. 4, the cracks are formed (inserting and removing the projections) in parallel along the length and the depth directions of the cracks e.g., deep and narrow cracks, column 3, lines 17-23, also see column 2, lines 19-22, column 4, lines 13-16, 29-42 and column 5, lines 35-38); and introducing an opaque material into the first channel (i.e., the cracks 4 (that forms a channel) contain an additive, the additive may be, for example, a light-absorbing substance (opaque), column 2, lines 34-39).
Koike teaches all limitations except for explicit teachings of removing the slitting blade from the optically transmissive elastic material, and advancing/moving a slitting blade into a optically transmissive elastic material.
	However, in a related field of endeavor Halverson teaches a process for making an LCF, where a patterned tool roll 583 includes a plurality of microstructured projections 584. Pressure applied to the first nip roller 587 serves to control the amount of resin extending between the microstructured projections 584 of patterned tool roll 583 and the optically-transmissive flexible layer 530, allowing control of the thickness of the bottom wall (that is, the land region 229 shown, for example, in FIG. 2B) of the cavities formed by the microstructured projections 584 (para. [0124]-[0125], FIG. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that cavities (channels) formed by the microstructured projections (e.g., channels are being formed by inserting and removing blades or the like into the sheet), as taught by Halverson, for the purpose of having a view angle control sheet with high elasticity, high elongation and excellent processability for controllably ablating thin layers of flexible polymeric films that is capable of transmitting light, or allowing a viewer to observe information, only within a viewing region centered around the normal (perpendicular line) to a surface.

Regarding claim 19, Koike as set forth in claim 1 above further teaches a method of making an angular selective light control sheet material (i.e., method for producing a view angle control sheet, column 4, lines 25-29, shown in FIGS. 1-7), comprising: providing a sheet (1) of an optically transmissive elastic material (i.e., a light permeable polymer layer 5…formed of elastic material polyvinyl chloride, column 3, line 66 to column 4, line 7 and column 5, lines 35-38); providing a plurality of slitting blades (2); advancing the plurality of slitting blades into the optically transmissive elastic material to a predetermined depth; moving the plurality of slitting blades relatively to the optically transmissive elastic material so as to form a plurality of parallel channels (i.e., The obtained sheet 1 is drawn under tension while the edge of a blade 2 is pressed onto the sheet (moving/advancing the slitting blade relatively to the sheet) so that the sheet is properly folded (FIG. 1) or while a bend 3 is formed on the sheet (FIG. 2) to continuously apply a force sufficient for forming cracks in the sheet. In both cases, a view angle control sheet having cracks 4 (channels) in the direction perpendicular to the drawing direction can be obtained (FIGS. 3 and 4), column 4, lines 38-41); and introducing an opaque material into at least one of the plurality of parallel channels (i.e., the cracks 4 (that forms a first channel) contain an additive, the additive may be, for example, a light-absorbing substance (opaque), column 2, lines 34-39).
	Koike teaches all limitations except for explicit teachings of advancing/moving a slitting blade into a optically transmissive elastic material.
	However, in a related field of endeavor Halverson teaches a process for making an LCF, where a patterned tool roll 583 includes a plurality of microstructured projections 584. Pressure applied to the first nip roller 587 serves to control the amount of resin extending between the microstructured projections 584 of patterned tool roll 583 and the optically-transmissive flexible layer 530, allowing control of the thickness of the bottom wall (that is, the land region 229 shown, for example, in FIG. 2B) of the cavities formed by the microstructured projections 584 (para. [0124]-[0125], FIG. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that cavities (channels) formed by the microstructured projections (e.g., blades or the like), as taught by Halverson, for the purpose of having a view angle control sheet with high elasticity, high elongation and excellent processability for controllably ablating thin layers of flexible polymeric films that is capable of transmitting light, or allowing a viewer to observe information, only within a viewing region centered around the normal (perpendicular line) to a surface.

Regarding claim 20, Koike fails to teach the plurality of slitting blades comprises a pack of rotary blades assembled on a common axis with a predetermined spacing between tips of the rotary blades.
However, in a related field of endeavor Halverson teaches a process for making an LCF, where a patterned tool roll 583 includes a plurality of microstructured projections 584 (para. [0124], FIG. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that a patterned tool roll(er) (rotary type) includes a plurality of microstructured projections (slitting blades), as taught by Halverson, for the purpose of having a view angle control sheet with high elasticity, high elongation and excellent processability for controllably ablating thin layers of flexible polymeric films.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Halverson and further in view of MIMURA et al. (US PUB 2008/0144179; herein after “Mimura”).

Regarding claim 7, Koike in view of Halverson fails to teach attaching an light diffusing sheet to a surface of the sheet of an optically transmissive elastic material.
However, in a related field of endeavor Mimura teaches (FIG. 4) diffusion layer 4 attached onto microlouver 1 (para. [0042, lines 1-5]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike in view of Halverson such that a diffusion layer attached onto microlouver, as taught by Mimura, for the purpose of reducing haze, large angle of the field of view of the light passing through the diffusion layer.

Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Halverson and further in view of Joo et al. (US PUB 20070037929 ; herein after “Joo”).

Regarding claim 11, Koike in view of Halverson fails to teach the optically transmissive elastic material comprises plasticized polyvinyl chloride and has an elongation at yield of at least 10%.
However, Joo teaches a recovery rate that is a ratio to the original state of the film was measured and is shown in Table 1 (para. [00104] also see para. [0103]-[0108] and Table 1 shows elongation and recovery rate of polyvinyl chloride).	
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike such that a highly elastic polyvinyl chloride’s elongation and recovery rate, as taught by Joo, for the purpose of having high elasticity, high elongation and high processability.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, Koike in view of Halverson fails to teach an elongation at yield of said optically transmissive elastic material is at least 30%.
However, Joo teaches a recovery rate that is a ratio to the original state of the film was measured and is shown in Table 1 (para. [00104] also see para. [0103]-[0108] and Table 1 shows elongation and recovery rate of polyvinyl chloride).	
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike in view of Halverson such that a highly elastic polyvinyl chloride’s elongation and recovery rate, as taught by Joo, for the purpose of having high elasticity, high elongation and high processability.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Halverson and Joo and further in view of Gaides et al. (US PUB 2007/0160811; herein after “Gaides”).

Regarding claim 13, Koike in view of Halverson and Joo does not teach an elastic modulus of said optically transmissive elastic material is less than 70 MPa.
However, Gaides teaches a homopolymer of the second polymerizable component preferably has an elastic tensile modulus as measured according to ASTM D5026-01 of less than 1x10.sup.8 Pa at 25º C. and a homopolymer of the first polymerizable component preferably has a modulus at least 5x10.sup.7 Pa (50 MPa) at 25º C (para. [0011, lines 24-30]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike in view of Halverson and Joo such that a homopolymer of the first polymerizable component preferably has a modulus at least 5x10.sup.7 Pa (50 MPa), as taught by Gaides, for the purpose of having the amounts of polymerizable monomers and oligomers can be employed to provide compositions meeting the elastic modulus criteria where an elastic modulus of the compositions is not too high or too low thus easily release from the mold tool during manufacturing.

Regarding claim 14, Koike in view of Halverson and Joo teaches said optically transmissive elastic material has a durometer hardness between 70 Shore A and 95 Shore A, as measured in accordance with ASTM D2240 type A scale (i.e., thermoplastic polyvinyl chloride, column 3, lines 66-67 and column 4, lines 1-13).
Koike in view of Halverson and Joo does not explicitly teach a durometer hardness between 70 Shore A and 95 Shore A.
However, Gaides teaches	useful base materials include, for example, styrene-acrylonitrile, cellulose acetate butyrate, cellulose acetate propionate, cellulose triacetate, polyether sulfone, polymethyl methacrylate, polyurethane (para. [0062, lines 1-4]) (e.g., Cast polyurethane plastic has 80 Shore durometer hardness, source: https://en.wikipedia.org/wiki/Shore_durometer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the view angle control sheet of Koike in view of Halverson and Joo such that useful base material of polyurethane, as taught by Gaides, for the purpose of having proper hardness of the polymer layer for finely detailed channels cut into its outer surface.
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones et al. (US PUB 2012/0154885) teaches “Light control films, and a method for manufacturing tools used to micro-replicate light control films”, see Abstract.  Nishihara et al. (US PUB 2010/0283947) teaches “improve the viewing angle characteristics of direct-viewing type liquid crystal display devices by using a light diffusing layer which utilizes total reflection”, para. [0010], FIGS. 1-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
December 8, 2022